 Case 2:20-cv-11124-BAF-PTM ECF No. 9 filed 05/20/20                 PageID.69      Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

MICHAEL ALBERT DEANGELIS,
#329863,

       Plaintiff,
                                                            Civil Action No. 20-CV-11124
vs.
                                                            HON. BERNARD A. FRIEDMAN
LIVINGSTON COUNTY SHERIFF
MICHAEL MURPHY, et al.,

      Defendants.
_______________________________/

                    OPINION AND ORDER OF PARTIAL DISMISSAL

               Plaintiff, an inmate at the Livingston County Jail in Howell, Michigan, has

brought this action under 42 U.S.C. § 1983 against eleven defendants.1 The Court has granted

plaintiff’s application for leave to proceed in forma pauperis (“IFP”). The Court must dismiss

an IFP complaint to the extent it is frivolous, fails to state a claim, or seeks relief against

immune defendants. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b).

               Plaintiff asserts three claims. First, he alleges that defendants Darryl Parker and

Tammy Dempsey, whom he identifies respectively as a doctor and medical care supervisor, have

failed to treat him for a “vision problem & eye condition.” Compl. at 8. Plaintiff alleges that

he “see[s] objects floating in my eyes” and that “the strain on my eyes is giving me severe

headaches.” Id. Whether this condition constitutes a “serious medical need” for constitutional

purposes is doubtful, see Estelle v. Gamble, 429 U.S. 97, 104 (1976), but this claim is sufficient



       1
        Plaintiff names Advanced Correctional Healthcare Corp., Michael Murphy, Jeffrey
Warder, Jeff LeVeque, Tammy Dempsey, Adas, Pringle, Livingston County Sheriff’s Office,
Darryl Parker, Rosenbergh, and Mental Health Services.
 Case 2:20-cv-11124-BAF-PTM ECF No. 9 filed 05/20/20                 PageID.70      Page 2 of 3



to survive initial screening. However, to the extent plaintiff asserts this claim against Parker’s

and Dempsey’s employer, Advanced Correctional Healthcare Corp., the claim is dismissed

because there is no respondeat superior liability under § 1983. See Monell v. Dep’t of Soc.

Servs. of City of New York, 436 U.S. 658 (1978).

               Second, plaintiff alleges that “[d]efendants have retaliated, harassed, threatened,

intimidate [sic], punishment [sic] several times for utilizing the grievance process (defendant

Rosenbergh & defendants Murphy, Adas, Pringle, Warder & Leveque as supervisors of

defendant Rosenbergh have allowed such conduct & actions to occur[] within their jail.”

Compl. at 8. This allegation fails to state a claim against Rosenbergh because it is an

“unadorned, the-defendant-unlawfully-harmed-me accusation,” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009), that does not provide any factual basis for the Court to infer that the claim has

plausibility. The allegation also fails to state a claim against defendants Murphy, Adas, Pringle,

Warder, or Leveque because no active involvement by these defendants is alleged. See Monell,

supra; Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984).

               Third, plaintiff alleges that no precautions against the spread of COVID-19 are

being taken at the Livingston County Jail. He alleges that no effort is being made at social

distancing, no masks or gloves are being provided or worn by staff or inmates, and no adequate

cleaning supplies are being provided. He also alleges that asthma inhalers, including his own,

are kept in a common cardboard box, increasing the likelihood of cross-contamination. As this

Court has recognized in other cases recently, allegations of this nature suffice to state a

constitutional claim. See, e.g., Cameron v. Bouchard, No. CV 20-10949, 2020 WL 1929876

(E.D. Mich. Apr. 17, 2020); United States v. Kennedy, No. 18-20315, 2020 WL 1493481 (E.D.


                                                2
 Case 2:20-cv-11124-BAF-PTM ECF No. 9 filed 05/20/20                           PageID.71        Page 3 of 3



Mich. Mar. 27, 2020). The Court shall permit this claim to proceed, but only as to defendant

Murphy. As the Livingston County Sheriff, he is the only defendant who, by statute, has the

“charge and custody of the jails of his county, and of the prisoners in the same.” Mich. Comp.

Laws Ann. § 51.75.

                 For these reasons,



                 IT IS ORDERED that the complaint in this matter is dismissed except for (1)

plaintiff’s claim against defendants Parker and Dempsey regarding his vision problems, and (2)

plaintiff’s claim against defendant Murphy regarding COVID-19 at the Livingston County Jail.



                 IT IS FURTHER ORDERED that the Clerk of Court terminate this matter as to

defendants Advanced Correctional Healthcare Corp., Jeffrey Warder, Jeff LeVeque, Adas,

Pringle, Livingston County Sheriff’s Office, Rosenbergh, and Mental Health Services.




                                                     s/Bernard A. Friedman
                                                     Bernard A. Friedman
 Dated: May 20, 2020                                 Senior United States District Judge
        Detroit, Michigan


                                       CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on May 20, 2020.

 Michael DeAngelis #329863                           s/Johnetta M. Curry-Williams
 Livingston County Jail                              Case Manager
 150 Highlander Street
 Howell, MI 48843


                                                       3
